Citation Nr: 0513680	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  01-05 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran had active service from April 1975 to May 1975, 
and from 
May 1979 to April 1983.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a 
February 2000 RO decision that denied, in pertinent part, 
service connection for fibromyalgia.  In January 2001, the 
veteran filed a notice of disagreement, and in May 2001, the 
RO issued a statement of the case.  In June 2001, the veteran 
perfected his appeal herein.

In November 2003, the Board remanded this case for the RO to 
schedule the veteran for a hearing in this matter.

On August 10, 2004, a videoconference hearing was held before 
the undersigned Acting Veterans Law Judge, who is rendering 
the final determination in this claim and who was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  

In August 2004, the veteran filed a claim seeking an 
increased disability rating for his service-connected anxiety 
disorder.  The RO has not previously addressed this claim, 
and it is referred to the RO for development and adjudication 
as appropriate.


FINDING OF FACT

Fibromyalgia was first clinically diagnosed in 1996, many 
years after the veteran's active military service, and the 
probative evidence demonstrates that the  fibromyalgia was 
not shown during service and is not causally related to or 
otherwise aggravated by the veteran's service-connected 
disabilities.




CONCLUSION OF LAW

Fibromyalgia was not incurred in or aggravated by active 
service, nor proximately due to, the result of, or aggravated 
by his service-connected anxiety. 38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002), 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2004); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board has reviewed all the evidence in the 
veteran's claims folders, which includes, but is not limited 
to: his service medical records; his contentions, including 
those in writing and those raised at his August 2004 hearing 
before the Board; VA examination reports from 1986 to 1999; 
VA outpatient treatment records; and private medical 
treatment records.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
veteran or on his behalf.  Rather, the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, in relationship to the veteran's claim for service 
connection for fibromyalgia.  

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of a service-connected 
disease or injury. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2004). 
 
In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

When there is aggravation of a non-service-connected 
condition, which is proximately due to, or the result of 
service-connected disease or injury, the claimant will be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation. Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a 
disease is first diagnosed after service, service connection 
can still be granted for that condition if the evidence shows 
it was incurred in service.  38 C.F.R. § 3.303(d).  

In this case, the veteran is seeking entitlement to service 
connection for fibromyalgia.  He contends that this condition 
was the result of an inservice incident in which he was 
injured while conducting a helicopter rescue.  Alternatively, 
he alleges that this condition has been caused or aggravated 
by his service-connected anxiety disorder.

In reviewing the veteran's claims folders, there is no 
finding or diagnosis of fibromyalgia noted in the service 
medical records, including the separation examination, 
performed in January 1983.  

The veteran was first given a diagnosis of fibromyalgia in 
1996, some 13 years after service separation.  Since the 
initial 1996 diagnosis, the veteran's claims folder is 
replete with records of his medical treatment for this 
disability, including pain and discomfort in many areas of 
his body, including the neck, spine, upper and lower 
extremities. He has been provided significant medication for 
this disability which has resulted in limited relief and 
which has often been adjusted. A diagnosis of fibromyalgia, 
by history, was provided in the VA examination of December 
1999.  This report specifically noted the veteran's 
complaints of pain in both knees, neck, and low back.

In support of his claim herein, the veteran has proffered 
alternative theories as to the cause of his current 
fibromyalgia.  He has submitted multiple copies of medical 
journals and other medical articles printed off the Internet 
describing and discussing fibromyalgia.  The Board has 
considered these narratives but they provide no specific 
facts or evidence that the veteran's remote diagnosis of 
fibromyalgia was incurred or aggravated in military service.  
Additionally, although the veteran is certainly competent to 
provide a report of a history of symptoms, he is not shown to 
have the requisite medical expertise to provide a diagnosis 
of fibromyalgia or a clinical opinion that fibromyalgia first 
diagnosed in 1996 had its causal origins during military 
service years earlier. Espiritu v. Derwinski, 2 Vet. App. 
492.

An article submitted by the veteran, stamped received 
November 27, 2000, stated that fibromyalgia "has no known 
causes."  The report noted that one theory concerning this 
condition suggests factors such as stress, poor sleep, 
physical or emotional trauma or being out-of-shape may 
trigger the condition, making one more sensitive to pain.  It 
noted other theories including a potential link to injury or 
trauma that affects the central nervous system.  Finally, the 
article noted a possible associations with this condition and 
hormonal imbalances, infections or psychological factors.  

Another article submitted by the veteran, stamped received 
June 8, 2001, stated that "[w]hat causes fibromyalgia to 
develop is not yet known."  In discussing its symptoms, the 
report noted that soft tissue pain is the primary symptom.  
This pain can be from mild to severe, and is felt deep within 
muscles, ligaments, and tendons.  Often, a patient 
experiences joint pain in several places.  The pain can be so 
severe that the ability to function is limited.  The report 
noted that muscle pain often occurs in the neck, shoulders, 
arms, elbows, wrists, back, buttocks, hips, thighs, legs, 
knees, ankles, feet and chest wall.

For present purposes, both of these articles clearly state 
that the cause of fibromyalgia is unknown.   Accordingly, 
application of the unproven theories offered in the articles 
are not deemed to be probative as to the cause of veteran's 
own fibromyalgia, which was first diagnosed in 1996, thirteen 
years after the veteran's discharge from service.  

As for his claim that his service-connected anxiety disorder 
has aggravated his fibromyalgia, the veteran has submitted no 
competent evidence in support of this contention.  While the 
veteran is shown to currently have fibromyalgia, there is no 
evidence indicating that this condition has been caused or 
aggravated by his service-connected anxiety, or any of the 
other conditions for which he is service-connected (hiatal 
hernia with reflux esophagitis, seborrheic dermatitis, and 
hypertension).  As noted by the evidence submitted by the 
veteran, "[w]hat causes fibromyalgia to develop is not yet 
known."  

The veteran has also alleged that ongoing joint pain in his 
neck, shoulders, and upper extremities, which he alleges 
followed his inservice helicopter accident, were in actuality 
the initial manifestations of his fibromyalgia.  A citation 
attached to the veteran's award of the Coast Guard 
Achievement Medal noted that he received the award for his 
actions during a basket rescue attempt, which had been 
lowered from a helicopter to pick up an injured victim in the 
woods in March 1981.  The report noted that while the rescue 
basket was being positioned during heavy winds, the pilot 
mistook the veteran's hand signals and started the rescue 
basket's ascent.  Consequently, the veteran's hand was caught 
in the cable and he was being brought up as well.  Finally, 
the cable gave way dropping the veteran to the ground, and 
thereby ripping the glove off his hand and severely injuring 
his left wrist and hand.  

Despite the description of the event noted in the award 
certificate, a review of the veteran's service medical 
records was silent as to treatment for any orthopedic 
injuries following this incident.  An April 1981 treatment 
report noted that the veteran was being treated for anxiety 
reaction as a result of the incident occurring two weeks 
earlier.  The report also stated there was a problem with the 
hoist cable that tangled on the ground catching his fingers, 
but that "no serious injury occurred."  The Board also 
notes that an October 1981 treatment report noted that he had 
injured his left ankle while playing football.  The veteran's 
discharge examination, performed January 1983, noted normal 
findings regarding the veteran's nose, neck, face, spine, 
upper and lower extremities.  As the inservice records fail 
to document any significant complaints of joint pain, the 
veteran's fibromyalgia is not shown to have been incurred in 
service.
 
The veteran has also proffered the theory that his treatment 
for temporomandibular joint (TMJ) pain is the initial 
manifestation of fibromyalgia.  In support of this 
contention, he submitted an article, received February 28, 
2003, which indicated that temporomandibular joint problems 
are frequently found along with fibromyalgia.  The report 
indicated that many doctors don't recognize either TMJ or 
fibromyalgia, or fail to see the connection of these two 
syndromes.  Fibromyalgia almost always intensifies the 
painful symptoms of TMJ, and when one or both TMJ joints are 
dislocated, the pain of fibromyalgia in the neck and upper 
back is greatly magnified.  Initially, it is worth noting 
that the veteran was denied service-connection for TMJ, 
myofascial pain, and cervical spine disability in a December 
1999 Board decision.  More importantly, however, no inservice 
treatment of TMJ is shown in this case.  The very first 
objective evidence noting any TMJ dysfunction is dated 
November 1985, which is over two-years after the veteran's 
discharge from the service.  Thus, even if the veteran's 
current fibromyalgia was found to be related to this 
condition, it still would not be shown to have been incurred 
in or aggravated during his active duty service. 

Another article, also received February 28, 2003, noted that 
some people with fibromyalgia are erroneously diagnosed as 
having lupus.  Drawing from this article, the veteran alleges 
that he was suspected of having lupus during service, and 
that this may have actually been the initial manifestation of 
this condition.  While the veteran underwent work-ups during 
active duty service for lupus erythematosus, his service 
medical records show that all of these tests were found to be 
negative.  As noted in a November 1981 treatment report, the 
veteran has chronic seborrheic dermatitis affecting his 
scalp, eyebrows and central faces, and work-ups for lupus 
erythematosus have "consistently been negative."  
Subsequent treatment reports, both before and after his 
discharge from the service, do not show any confirmed 
diagnosis of lupus erythematosus.  Thus, any tendency to 
misdiagnose fibromyalgia as lupus erythematosus is not 
particularly relevant herein, as the veteran is not shown to 
have been actually diagnosed with condition. 

A preponderance of the evidence on file is against the 
veteran's claim for service connection for fibromyalgia.  
This disability was first formally diagnosed in 1996, many 
years after military service. Medical complaints during 
service were specifically attributable to injuries or 
diseases other than fibromyalgia. 

Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, that notice was provided in March 2001, after 
consideration of the RO's February 2000 rating decision which 
denied service connection for fibromyalgia.  

The Board finds that the veteran has been provided VCAA 
content complying notice and proper VA process on his claim.  
The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121. 

The March 2001 RO letter, the May 2001 statement of the case 
(SOC), and the January 2003 supplemental SOC, in aggregate, 
advised the veteran what information and evidence was needed 
to substantiate the claim decided herein and what information 
and evidence had to be submitted by him, namely, any 
additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertained to the claim.  He was specifically 
advised that it was his responsibility to support the claim 
with appropriate evidence.  Finally, he was advised of what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

In this case, although the VCAA notice letters that were 
provided to the veteran did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to these claims.  When considering 
the notification letter and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice provided to the appellant in March 2001 
was not given prior to the first AOJ adjudication of the 
claim, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
In this case, it was a legal impossibility to provide VCAA 
notification prior to adjudicating the claims since the 
February 2000 rating decision was rendered before the VCAA 
was enacted.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  He was given ample time 
to respond, and actively submitted evidence in support of his 
claim herein.  He was also provided a hearing before the 
Board where questions were asked of him for the purpose of 
determining whether any relevant evidence remained 
outstanding.  For these reasons, to decide the appeal would 
not be prejudicial error to the claimant. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-initial adjudication notice constitutes 
harmless error, especially since a RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the claimant 
covering all content requirements is harmless error.  

With respect to the VA's duty to assist, the RO obtained all 
relevant evidence identified by the veteran.  The file 
contains the post-service private and VA treatment records 
identified by the veteran.  The veteran has at no time 
referenced outstanding private or VA treatment records that 
he wanted VA to obtain or that he felt were relevant to the 
claim.  The Board is not aware of a basis for speculating 
that any other relevant VA or private treatment records exist 
that have not been obtained.  His service medical records are 
in the file.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this case, for 
the reasons indicated above, the Board does not find an 
examination was warranted herein.  In particular, the first 
objective evidence of fibromyalgia is dated in 1996, many 
years after the veteran's discharge from the service, and 
there is no evidence otherwise suggesting causal or 
aggravating link between this condition and the veteran's 
active duty service, or his service-connected disabilities.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran with regard to this claim.  In the 
circumstances of this case, additional efforts to assist or 
notify him in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case as 
it pertain to the claims herein adjudicated.  Therefore, he 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claims.  


ORDER

Entitlement to service connection for fibromyalgia is denied.



	                        
____________________________________________
	C. TRUEBA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


